Title: To James Madison from Tench Coxe, 26 September 1788
From: Coxe, Tench
To: Madison, James


Dr. Sir
Philada. Sept. 26th. 1788.
I am favored with your last by post & am much obliged to you for the News papers, and your remarks concerning the Views of the opposition in several places.
I would not by any means wish a request of the circle of gentlemen, who wrote the papers under the Signature of Publius, which I think with you would be disagreeable and improper. I am to ask your pardon for the trouble I have given you on that Subject, but was led to it from hearing that Mr Jay had written the two first Numbers. I therefore presumed that there might be no impropriety in a confidential communication concerning the remainder. However I confess I think the secrecy both political & delicate, and am now only anxious that you should excuse the trouble I gave you.
The department alluded to in my last is universally deemed the most important in our Affairs. The home business is most disordered, and is to be the source of private comfort and national greatness—or the reverse. I will frankly own to you what was my motive in the hint I used the freedom to give. It was entirely meant to prevent your giving your interest or influence to another—& to prevent your suggesting the name of another. As I said before I wish nothing in reply, and that it may make no more unfavorable impression, than that of evincing my private respect & esteem.
Enclosed you will find a bill now pending in our legislature for the election of Representatives, & Electors, and indeed all our state arrangements in the federal Affairs—except the Election of Senators, wch. is fixt for Tuesday 30th. inst. The Candidates are among the citizens Mr. R. Morris—and if they take two from hence Mr. Bingham, but of the latter not much has been sd. since Mr. Morris [‘]s name has been in Circulation—from the Country Genls. Irwin, Armstrong, Messrs. Maclay, Pettit & Findlay. If the federal interest act in concert Morris & McClay will be the Men as they have the most votes among the friends of the Constitution. Genl. Armstrongs friends are strenuous & apparently determined. Should the fedl. interest divide—tis impossible to say what will be the issue, but it must be in part unfavorable. The two last are decided for the resumption by the states of the power of direct taxation—and therefore we must earnestly hope they may not succeed. If elected their efforts will accord with the protest of our Minority.
You will observe we are to elect the reps. & electors by one genl. ticket. The latter is given to the people, tho it might have been reserved by the house. To avoid a special Session, was one of the Reasons, probably to make a general ticket in aid of a genl. one for the Reps. was another. I think it will be safe in Pennsa. both as to the Electors & fedl. Representatives, but it will give a precedent to the other states, where the Majority are unfavorable—such as N. York &ca. which may require the early attention of our friends in those places. Will you after perusal present my comps. with the bill to Col. Hamilton, or in his Absence to Chancellor Livingston. I am very truely, dr. Sir, your most respectf. h Servt.
Tench Coxe
